Martin, J.,

delivered the opinion of (he court.
The defendant, is appellant from the judgment of the Distiict Court, making a rule absolute, which made the sheriff responsible for taking an illegal and insufficient bond on an order of court, allowing the defendant, to bond the proceeds of a quantity of flour sequestered by the plaintiffs, and also in allowing the plaintiffs to bond the same.
The first part of the rule, which relates to the sheriff, cannot be considered by us, because the defendant and appellant is without interest therein ; and the sheriff is not before us, either as appellant or appellee.
It is objected, as to the second part, that it works noirreparable injury; and is not, therefore, an appealable case, aie °P'n¡on that if the property was delivered to the plaintiffs on their bond, the defendant must suffer an injury, which a final judgment in the court below, or ours on an appeal, could not repair; for neither judgment could relieve the defendant, who would be compelled to seek relief in a separate suit on the bond.
^be °bject °f a sequestration is to secure to the plaintiff a right which he claims on the defendant’s property. The latter may obtain the restoration of his property by substitu(qn„ thereto a bond, with security for indemnification of the plaintiff, in case of the removal of the property. The plaintiff is never allowed to demand the possession of the property bself. If be of a perishable nature, he may, however, demand that it be sold and the proceeds deposited in court; unless in the meantime the defendant exercises his right of bonding it.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, so far as it authorizes the plaintiffs to bond the property, or its proceeds sequestered, be annulled, avoided and reversed ; and that the rule be in this part discharged ; the plaintiffs and appellees paying the costs of the appeal, and those of the rule.